Title: To Thomas Jefferson from John Beckley, 27 February 1801
From: Beckley, John
To: Jefferson, Thomas



Dear Sir,
Philadelphia, 27th: February 1801.

So inseparable, are the feelings of my mind, from a deep concern, in the welfare and happiness of our common Country, and for the success and honorable reputation, of that administration of its affairs, which you are about to commence, that I cannot permit myself to withhold the present communication. If it may in any degree conduce to aid the purposes of your own mind, Or that view of things which occasion and reflection have led you to take, my wish and object will be fully answered.
In taking the helm of government at this tempestuous moment of party violence and collision, I perceive the delicacy and difficulty you will experience at the outset, from the opposite claims of firmness and decision on the one side, and of conciliation and compromise on the other. Truly to appreciate the considerations which may lead to a right decision it would seem necessary to regard,

1st: the respective Character of the republican & fœderal party.
2d: the views and policy of the late fœderal administration.
3d: the real interest and true policy of the United States, and the best means to promote it.

On the first and second points, few reflections can be offered which the superior information you possess will not have embraced. In point of fact however, I think it may be safely assumed,

1st: That in the proportion of numbers thro’ the U:S. the republicans constitute five eighths of the whole.
2d: That in like proportion is the relative degree of property and talents between the parties.
3d: That the fœderal party are, strictly speaking, Monarchical in their principles, views and wishes. 
4th: That it was the policy of Mr: A’s administration to approach that object; by close and intimate connection with Monarchical    Governmts. and by repellant or hostile measures towards those of a republican character.

On the last point, which essentially involves the conclusion to a right decision, I think it may be equally assumed on the ground of real interest and true policy,

1st: That all political relation, by treaty, with foreign nations should be avoided.
2d: That simple Commercial connections on a basis of perfect reciprocity and the most conducive to the principles of free commerce should be pursued.
3d: That the defensive system of protecting commerce by a limitted Navy, Embargo, Suspension of intercourse, and fortified ports and harbors, is the most sure, safe, cheap, and effectual.
4th: That protecting duties for the encouragement of Manufactures ought to be imposed as far as revenue considerations will admit, and the Alien laws repealed.
5th: That the Agricultural interest be promoted, by repeal of Excises and Land tax, to effect which rigid œconomy should be enforced in all the departments of Government, all unnecessary Establishments put down, sine cure offices abolished, and all speculation on the public wants, by jobs and contracts done away.
6th: That a new organization of the executive departments of Government be made,

1st: by a revision and amendment of the Constitution of each.
2d: by new, simple, and effectual interior regulations.
3d: by changes of men in office and new appointments so as gradually, but certainly & effectually, to place the executive administration in the hands of decided republicans, distinguished for talents & integrity.


The last proposition I regard as the pivot of the whole, and that on which the late happy change of the Executive was effected. So far as my opportunities of information go, and they have been considerable with men of calm, cool, reflecting minds from almost every State, there is but one opinion, and that is, that a change thorough and complete, but gradual should be made: that as no confidence can be placed in fœderal views or principles, so is there no safety in the admission or appointment of doubtful political character: that such an admission would implant jealousy, disunion and discord    both in and out of the administration: that the public mind now aroused to a complete union of action in every State, to republicanize the whole, would be damped & paralized by a temporizing policy: that considering the character and conduct of the fœderal party they merit no respect, and from their numbers; wealth, or talents compared with the republicans should excite no fears of their future efforts: that future measures of Amelioration in our foreign and domestic concerns, will, aided by the present universal republican impulse, if that impulse be not unwisely counteracted, speedily put an end to the present views and wishes, and even to the very name of a fœderal party:—And lastly, Sir, that a temporizing policy founded on any principle of conciliation or compromise will essentially injure your reputation and the success of your administration, since it would be difficult to remove the impression from the public mind that the reiterated charge of your supposed want of political firmness was not well grounded—an impression which would be the more indelible from the general persuasion that no principles of policy, prudence, propriety, safety, or justice, will at this time warrant any concessions to your and our political opponents.
I might add, that so far as respects the general principle of a change of men, the experience of pennsylvania, has proved the wisdom of the policy, since, except in a few instances of intemperance and indiscretion in the execution of that principle, nothing has so much conduced, to the stability and success of republicanism in this state, and to the reputation of its government among the mass of Citizens.
There is however one modification or exception to the general rule, that merits respect, it is the case of revolutionary Whigs and Soldiers of the late Army, whose politics have not been marked by active or party exertion, and whose adherence to the fœderal side has been merely passive.
Besides the general motives which have induced this letter I beg leave to offer those of my highest personal Esteem & attachment—and remain, dear Sir,
Your obedt: Servt. and sincere friend

John Beckley.

